                                           1 LAW OFFICES OF GAVIN M.                    NELSON MULLINS RILEY &
                                             HUGHES                                     SCARBOROUGH LLP
                                           2 Gavin M. Hughes (SBN 242119)               Crispin L. Collins (SBN 311755)
                                           3 Rober A. Mayville, Jr. (SBN 311069)        crispin.collins@nelsonmullins.com
                                             3436 American River Drive, Suite 10        19191 S. Vermont Ave., Ste. 900
                                           4 Sacramento, CA 95864                       Torrance, CA 90502
                                             Telephone: (916) 900-8022                  Telephone: (424) 221-7407
                                           5 Email: gavin@hughesdealerlaw.com
                                           6       mayville@hughesdealerlaw.com         Attorneys for Defendant
                                                                                        FCA US LLC
                                           7 Attorneys for Plaintiff
                                             ROCKETTOWN AUTOMOTIVE
                                           8 HOLDINGS LLC dba ROCKETTOWN
                                             CHRYSLER DODGE JEEP RAM
                                           9
                                          10 NELSON MULLINS RILEY &
  LLP




                                             SCARBOROUGH LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11 Mark T. Clouatre
                                             (admitted pro hac vice)
                                          12 mark.clouatre@nelsonmullins.com
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13 Cheyenne A.E. Moore
                                             (admitted pro hac vice)
                                          14 cheyenne.moore@nelsonmullins.com
                                             1400 Wewatta Street, Suite 500
                                          15 Denver, CO 80202
                                             Telephone: (303) 583-9900
                                          16
                                          17
                                                                  UNITED STATES DISTRICT COURT
                                          18
                                                     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                          19
                                          20                                          CASE NO: 2:19-cv-09697-ODW(ASx)
                                               ROCKETTOWN AUTOMOTIVE
                                          21   HOLDINGS LLC dba
                                                                                      PROTECTIVE ORDER
                                          22   ROCKETTOWN CHRYSLER
                                               DODGE JEEP RAM,
                                          23              Plaintiff,
                                          24      v.

                                          25 FCA US LLC; and
                                          26 DOES 1 through 50, inclusive,
                                          27                Defendants.
                                          28


                                                                          STIPULATED PROTECTIVE ORDER
                                           1
                                           2         The Parties to this Stipulated Protective Order (“Agreement”) are as follows:
                                           3         A.     RocketTown Automotive Holdings LLC d/b/a RocketTown Chrysler
                                           4   Dodge Jeep Ram (“RocketTown” or “Plaintiff”); and
                                           5         B.     FCA US LLC (“FCA” or “Defendant”).
                                           6         RocketTown filed this suit seeking damages against FCA for alleged violations
                                           7   of California Vehicle Code section 11713(d)(1)(D) (“Lawsuit”).
                                           8         Discovery in this Lawsuit calls for the production and disclosure of
                                           9   “Confidential Information” and information “For Attorney Eyes Only” as those terms
                                          10   are defined below. The above-named Plaintiff and Defendant (collectively, the
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   “Parties”) will produce/disclose Confidential Information and information For
                                          12   Attorney Eyes Only. Such information will be produced to the extent such material
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   is discoverable and otherwise non-objectionable and the Party to whom such
                                          14   Confidential Information or information For Attorney Eyes Only is produced or
                                          15   disclosed will be bound by the provisions of this Agreement.
                                          16         It may be necessary to seek the production and disclosure of Confidential
                                          17   Information and information For Attorney Eyes Only, as those terms are defined
                                          18   below, about non-party individuals and/or entities (“Third Parties”) or belonging to
                                          19   Third Parties. Information obtained from or about any Third Parties that is designated
                                          20   as Confidential Information or information For Attorney Eyes Only by any Party
                                          21   and/or the Third Party shall be subject to this Agreement. See infra Paragraph 9.
                                          22         1.     A. PURPOSES AND LIMITATIONS
                                          23         Discovery in this Lawsuit is likely to involve production of confidential,
                                          24   proprietary, or private information for which special protection from public
                                          25   disclosure and from use for any purpose other than prosecuting this litigation may
                                          26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                          27   enter the following Stipulated Protective Order. The parties acknowledge that this
                                          28   Order does not confer blanket protections on all disclosures or responses to

                                                                                          1
                                                                              STIPULATED PROTECTIVE ORDER
                                           1   discovery and that the protection it affords from public disclosure and use extends
                                           2   only to the limited information or items that are entitled to confidential treatment
                                           3   under the applicable legal principles. The parties further acknowledge, as set forth
                                           4   in Paragraph 3, below, that this Stipulated Protective Order does not entitle them to
                                           5   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                           6   procedures that must be followed and the standards that will be applied when a party
                                           7   seeks permission from the court to file material under seal.
                                           8              B. GOOD CAUSE STATEMENT

                                           9         This Lawsuit is likely to involve trade secrets, strategic planning, competitive
                                          10   analysis and other valuable research, development, commercial, financial, technical
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   and/or proprietary information for which special protection from public disclosure
                                          12   and from use for any purpose other than prosecution of this Lawsuit is warranted.
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   Such confidential and proprietary materials and information consist of, among other
                                          14   things, confidential business or financial information, information regarding
                                          15   confidential business practices, or other confidential research, development, or
                                          16   commercial information (including information implicating privacy rights of Third
                                          17   Parties), information otherwise generally unavailable to the public, or which may be
                                          18   privileged or otherwise protected from disclosure under state or federal statutes, court
                                          19   rules, case decisions, or common law. Accordingly, to expedite the flow of
                                          20   information, to facilitate the prompt resolution of disputes over confidentiality
                                          21   discovery materials, to adequately protect information the Parties are entitled to keep
                                          22   confidential, to ensure that the Parties are permitted reasonable necessary uses of
                                          23   such material in preparation for and in the conduct of trial, to address their handling
                                          24   at the end of the litigation, and serve the ends of justice, a protective order for such
                                          25   information is justified in this Lawsuit. It is the intent of the Parties that information
                                          26   will not be designated as confidential for tactical reasons and that nothing be so
                                          27   designated without a good faith belief that it has been maintained in a confidential,
                                          28   non-public manner, and there is good cause why it should not be part of the public


                                                                                            2
                                                                                STIPULATED PROTECIVE ORDER
                                           1   record of this Lawsuit.
                                           2         2.     DEFINITIONS
                                           3                2.1.   For the purposes of this Agreement, “Confidential Information”
                                           4   shall mean any documents or electronically stored information produced, any oral or
                                           5   written statement made, and/or any oral or written answer given during the course of
                                           6   discovery that contains, discloses, or reveals: (a) confidential business information,
                                           7   trade secrets, franchise agreements, competitive analysis, strategic planning, or other
                                           8   confidential information that one or more of the Parties or any Third Party possesses
                                           9   that is not generally known by or easily ascertainable to competitors or the general
                                          10   public; (b) financial information belonging or relating to one or more of the Parties,
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   or any Third Party, that is not known by or easily ascertainable to competitors or the
                                          12   general public; (c) personal information that is of a sensitive and private nature
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   relating to any of the Parties and/or to any of the Parties’ respective employees, or
                                          14   representatives, or any Third Party and/or any of the Third Party’s respective
                                          15   employees, representatives and/or any customer of any Party or Third Party,
                                          16   including without limitation financial, sales or operational data; (d) information and
                                          17   materials that were provided to any of the Parties or any Third Party by any client,
                                          18   customer, vendor, or other person or any other non-party that is of a private,
                                          19   proprietary, confidential, and/or sensitive nature, or that the disclosing Party or Third
                                          20   Party otherwise has a duty to maintain in confidence, including without limitation
                                          21   valuable research and development; and (e) any other type of information that is
                                          22   maintained by the disclosing Party or Third Party on a confidential basis.
                                          23                2.2.   For the purposes of this Agreement, information “For Attorney
                                          24   Eyes Only” shall mean Confidential Information (as defined above) requiring
                                          25   additional protections, because such information contains sensitive trade secret or
                                          26   other proprietary, commercially sensitive, strategic planning, competitive analysis,
                                          27   research and development, or commercial information concerning the Parties’
                                          28   competitors, financial, sales or operational data of non-party dealers, or otherwise

                                                                                           3
                                                                               STIPULATED PROTECIVE ORDER
                                           1   requires heightened protection.
                                           2         3.      SCOPE
                                           3         The protections conferred by this Stipulation and Order cover not only
                                           4   Confidential Information and information “For Attorney Eyes Only” (as defined
                                           5   above), but also (1) any information copied or extracted from Confidential
                                           6   Information and information “For Attorney Eyes Only”; (2) all copies, excerpts,
                                           7   summaries, compilations of Confidential Information and information “For Attorney
                                           8   Eyes Only”; and (3) any testimony, conversations, presentations by Parties or their
                                           9   Counsel that might reveal Confidential Information and information “For Attorney
                                          10   Eyes Only.”
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11         The provisions of this Agreement will not affect or limit the use or
                                          12   admissibility, under seal, of evidence at trial, at any preliminary injunction hearing,
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   in any motion, or at any other evidentiary proceeding or hearing in open court, except
                                          14   as directed by order entered for good cause shown.
                                          15         No “Confidential Documents” or documents “For Attorney Eyes Only” (as
                                          16   defined below) may be filed with the court except by following its applicable filing
                                          17   procedures. See Civil Local Rule 79-5.             For the purpose of this Paragraph,
                                          18   “Confidential Document” shall mean: (a) any document containing Confidential
                                          19   Information that was designated as “Confidential”; (b) portions of deposition
                                          20   transcripts (including deposition exhibits) that contain or reveal Confidential
                                          21   Information and that were designated as “Confidential”; and (c) portions of briefs,
                                          22   memoranda, or any other writings that contain, describe, or otherwise reveal
                                          23   “Confidential Information” that was designated as “Confidential.” For the purpose
                                          24   of this Paragraph, documents “For Attorney Eyes Only” shall mean: (a) any
                                          25   document containing information For Attorney Eyes Only that was designated “For
                                          26   Attorney Eyes Only”; (b) portions of deposition transcripts (including deposition
                                          27   exhibits) that contain or reveal information For Attorney Eyes Only and that were
                                          28   designated “For Attorney Eyes Only”; and (c) portions of briefs, memoranda, or any

                                                                                             4
                                                                                 STIPULATED PROTECIVE ORDER
                                           1   other writings that contain, describe, or otherwise reveal information “For Attorney
                                           2   Eyes Only” that was designated “For Attorney Eyes Only.”
                                           3         4.     DURATION
                                           4         Within forty-five (45) days after the final termination of this litigation
                                           5   (including exhaustion of any appellate proceedings that ensue), all documents,
                                           6   transcripts or other materials afforded Confidential or For Attorney Eyes Only
                                           7   treatment pursuant to this Agreement (including any copies thereof and any extracts,
                                           8   summaries or compilations taken therefrom), in the possession of or under the control
                                           9   of any Party or employee or officer thereof, counsel retained by such Party, retained
                                          10   expert or other person described in Paragraph 7.2 below, shall be destroyed by the
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   Parties’ respective counsel with written confirmation of such destruction given to the
                                          12   producing Party upon request. Nothing in this Paragraph shall be construed as
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   requiring counsel for the Parties to destroy pleadings, briefs, memoranda, or
                                          14   correspondence containing, reflecting or derived from Confidential Information or
                                          15   information For Attorney Eyes Only. However, any such briefs, memoranda, or
                                          16   correspondence shall continue to be treated pursuant to the terms of this Agreement.
                                          17   Electronically stored information shall be deleted by ordinary deletion available to
                                          18   the device used, and no Party, counsel, and/or their consulting and testifying experts
                                          19   shall have the requirement to perform or certify performance through an outside
                                          20   vendor of permanent destruction of electronically stored information from their
                                          21   computers or other electronic devices (i.e., ‘wiping’ or destroying hard drives). Upon
                                          22   the request of counsel for the producing Party, counsel signing this Agreement shall
                                          23   provide a letter affirming compliance with the requirements of this Paragraph 10.
                                          24         5.     DESIGNATING PROTECTED MATERIAL
                                          25                5.1.   Each Party or Non-party that designates information or items for
                                          26   protection under this Agreement and Order must take care to limit any such
                                          27   designation to specific material that qualified under the appropriate standards. The
                                          28   Designating Party must designate for protection only those parts of material,

                                                                                          5
                                                                              STIPULATED PROTECIVE ORDER
                                           1   documents, items, or oral or written communications that qualify so that other
                                           2   portions of the material, documents, items, or communications for which protection
                                           3   is not warranted are not swept unjustifiably within the ambit of this Order.
                                           4                       Mass, indiscriminate, or routinized designations are prohibited.
                                           5   Designations that are shown to be clearly unjustified or that have been made for an
                                           6   improper purpose (e.g. to unnecessarily encumber the case development process or
                                           7   to impose unnecessary expenses and burdens on other parties) may expose the
                                           8   Designating Party to sanctions.
                                           9                5.2.    If any Party or Third Party wishes to designate as “Confidential”
                                          10   or “For Attorney Eyes Only” any documents or information that were produced by
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   that Party or Third Party prior to the entry of this Agreement, that disclosing Party or
                                          12   Third Party shall have ten (10) calendar days from the entry of this Agreement in
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   which to do so. Within that ten-day period, a disclosing Party or Third Party may
                                          14   designate such previously-produced documents as “Confidential” or “For Attorney
                                          15   Eyes Only” by providing counsel for all Parties with written notice of the designation.
                                          16   Nothing in this Paragraph 5.2 shall be construed as excusing or waiving any Party’s
                                          17   or Third Party’s failure to raise a “Confidentiality” objection to any request for
                                          18   production or other discovery request. Nothing in this Agreement shall be construed
                                          19   as allowing or authorizing any Party or Third Party to withhold any document or
                                          20   information that is responsive to a discovery request on any basis that was not raised
                                          21   in a timely objection to the discovery request in question. However, if a Party
                                          22   inadvertently produces documents or other materials that it considers to be
                                          23   Confidential Information or For Attorney Eyes Only without such designation, or
                                          24   otherwise wishes to change the designation to Confidential Information or For
                                          25   Attorney Eyes Only, the producing Party may subsequently designate such
                                          26   documents or other materials as Confidential Information or For Attorney Eyes Only
                                          27   by delivering written notice of such designation to the other Parties and such
                                          28   information shall be treated by the receiving Party as being so designated from the

                                                                                           6
                                                                               STIPULATED PROTECIVE ORDER
                                           1   time the receiving Party is notified in writing of the change in designation. Any
                                           2   failure of the Parties to designate Confidential Information or For Attorney Eyes
                                           3   Only as such shall not be deemed a waiver, in whole or in part, of any claim of
                                           4   confidentiality, either as to the specific information disclosed or as to any other
                                           5   information relating thereto.
                                           6                5.3.   To the extent that matter stored or recorded in the form of
                                           7   electronic or magnetic media (including information, files, databases or programs
                                           8   stored on any digital or analog machine-readable device, computers, disks, networks
                                           9   or tapes) is produced in such form, the producing or providing Party may designate
                                          10   such material as Confidential Information or For Attorney Eyes Only by cover letter
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   referencing generally to such matter and by affixing (where possible) a label on the
                                          12   media or its casing indicating such designation, or through other reasonable methods.
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   In the event anyone other than the producing Party generates a “hard copy” or
                                          14   printout from any disk so designated, each page of the hard copy or printout must be
                                          15   stamped immediately with the appropriate designation and treated pursuant to the
                                          16   terms of this Agreement.
                                          17                5.4.   Upon receiving documents from a Third Party pursuant to a
                                          18   subpoena, the Party that issued the subpoena (“Issuing Party”) may designate as
                                          19   “Confidential” or “For Attorney Eyes Only” the document reviewed, and shall
                                          20   promptly provide counsel for the other Parties (“Non-Issuing Parties”) with a Bates-
                                          21   numbered set of those documents that were produced by the Third Party pursuant to
                                          22   the Issuing Party’s subpoena. Counsel for the Non-Issuing Parties shall have ten (10)
                                          23   calendar days from actual receipt (via electronic mail, U.S. Mail, private courier,
                                          24   facsimile, or otherwise) of the Bates-numbered documents to designate as
                                          25   “Confidential” or “For Attorney Eyes Only” those documents that the Non-Issuing
                                          26   Party contends contains Confidential Information or information For Attorney Eyes
                                          27   Only. Any such designation shall be made in writing by identifying those documents,
                                          28   by their Bates numbers, that the Non­Issuing Party contends contains Confidential

                                                                                           7
                                                                               STIPULATED PROTECIVE ORDER
                                           1   Information or information For Attorney Eyes Only. Nothing in this Paragraph of the
                                           2   Agreement shall be construed as conferring legal standing that does not otherwise
                                           3   exist under the law to any Party to object to a subpoena or to move to quash a
                                           4   subpoena. Nothing in this Agreement shall be construed as an admission,
                                           5   acknowledgement, or finding that: (a) any Non-Issuing Party has legal standing that
                                           6   does not otherwise exist under the law to object or to move to quash a subpoena that
                                           7   is (or has been) served upon a Third Party; or (b) any Non-Issuing Party has a
                                           8   “personal right or privilege” that does not otherwise exist under the law with respect
                                           9   to any documents or materials that are requested in any subpoena.
                                          10                5.5.   Should any Party or Third Party believe that any deposition
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   question calls for the disclosure of Confidential Information or information For
                                          12   Attorney Eyes Only or that any deposition answer did, in fact, disclose such
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   Confidential Information or information For Attorney Eyes Only, that Party or Third
                                          14   Party may direct the Court Reporter to mark the applicable portions of the transcript
                                          15   as “Confidential” or “For Attorney Eyes Only,” and the Court Reporter shall prepare
                                          16   a separate transcript for any testimony so marked. Further, if a document that has
                                          17   been marked “Confidential” or “For Attorney Eyes Only” is introduced as a
                                          18   deposition exhibit, the testimony concerning that exhibit shall be designated as
                                          19   “Confidential” or “For Attorney Eyes Only” and said exhibit shall be affixed to the
                                          20   separate transcript that is created for the Confidential or For Attorney Eyes only
                                          21   testimony. If a deposition is designated Confidential or For Attorney Eyes Only
                                          22   during the deposition, any person not permitted access to Confidential Information
                                          23   or information For Attorney Eyes Only, as the case may be, shall immediately be
                                          24   excluded from the deposition room. Additionally, any Party or Third Party also shall
                                          25   have thirty (30) days following the receipt of any deposition transcript to designate
                                          26   as “Confidential” or “For Attorney Eyes Only” any portions of the transcript that
                                          27   were not so designated during the course of the deposition. During this thirty (30)
                                          28   day period, all deposition transcripts shall be treated as “For Attorney Eyes Only.”

                                                                                          8
                                                                              STIPULATED PROTECIVE ORDER
                                           1   However, this temporal protection does not prevent the deponent from reviewing the
                                           2   transcript.
                                           3          6.     CHALLENGING DESIGNATIONS
                                           4          Prior to designating any materials as Confidential Information or For Attorney
                                           5   Eyes Only, the producing Party will make a bona fide determination that the material
                                           6   is, in fact, subject to the Agreement. If a receiving Party disagrees with the
                                           7   designation of any document, it will so notify the producing Party within sixty (60)
                                           8   days of original receipt of the designation by writing counsel for the designating
                                           9   Party, explaining the good faith basis for the belief that the confidentiality
                                          10   designation was not proper. The designating Party will review the designated
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   material, reconsider the designation, and if no change in designation is offered,
                                          12   explain the basis for the designation within fourteen (14) days of the designating
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   Party’s receipt of the notice. The objecting Party will then have the option to initiate
                                          14   the informal dispute resolution process set forth in the Court’s Procedures and
                                          15   Schedules.      See      http://www.cacd.uscourts.gov/honorable-alka-sagar.        The
                                          16   Designating Party shall have the burden of persuasion to prove that the document
                                          17   contains such designated confidential information. The objecting Party will treat any
                                          18   document so-marked as Confidential Information or For Attorney Eyes Only until
                                          19   the Court enters a contrary ruling in this matter.
                                          20          7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                          21                 7.1.    Basic Principles. A Party receiving Confidential Information or
                                          22   For Attorney Eyes Only information may use said information in connection with
                                          23   this Lawsuit only for prosecuting, defending, or attempting to settle this Lawsuit.
                                          24   Such information may be disclosed only to the categories of persons and under the
                                          25   conditions described in this Order. When the Lawsuit has been terminated, a Party
                                          26   receiving such information must comply with the provisions of Paragraph 4.
                                          27          Confidential and For Attorney Eyes Only information must be stored and
                                          28   maintained by the receiving Party at a location and in a secure manner that ensures

                                                                                            9
                                                                                STIPULATED PROTECIVE ORDER
                                           1   that access is limited to the persons authorized under this Order.
                                           2                7.2.    Disclosure of “Confidential” or “For Attorney Eyes Only”
                                           3   Information or Items. Unless otherwise ordered by the Court or permitted in writing
                                           4   by the Designating Party, a Party receiving designated information may disclose such
                                           5   information only to:
                                           6         (a)    the outside attorneys of record in this proceeding, associated attorneys
                                           7   who are employed by the law firms of record in this proceeding, legal assistants,
                                           8   paralegals and other support staff who are employed by the law firms of record in
                                           9   this proceeding and in house counsel for the Parties;
                                          10         (b)    outside vendors utilized by the outside attorneys of record in this
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   proceeding (including vendors used for copying, preparation of exhibits, document
                                          12   coding, image scanning, creation of a database using Confidential Information or
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   information For Attorney Eyes Only, and jury consulting), provided such vendors
                                          14   execute the “Acknowledgment and Agreement to Be Bound” attached as Exhibit A;
                                          15         (c)    the Parties (including the Parties’ respective officers, directors, agents,
                                          16   and/or employees);
                                          17         (d)    any person who authored, received or otherwise has been provided
                                          18   access (in the ordinary of business course, outside the context of this litigation) to the
                                          19   Confidential Information;
                                          20         (e)    any court of competent jurisdiction, as well as administrative law judge,
                                          21   and jurors of any trial, provided that the Parties shall comply with applicable court
                                          22   rules when presenting Confidential Information or information For Attorney Eyes
                                          23   Only evidence at trial;
                                          24         (f)    any court reporter or other stenographic reporter who is called upon to
                                          25   record or transcribe deposition testimony or other testimony in this case;
                                          26         (g)    on an as needed basis, witnesses and/or prospective witnesses (including
                                          27   persons requested by counsel to furnish technical or other expert services), provided
                                          28   that such witnesses execute the “Acknowledgment and Agreement to Be Bound”

                                                                                           10
                                                                                STIPULATED PROTECIVE ORDER
                                           1   attached as Exhibit A;
                                           2         (h)       persons requested by the Parties or their counsel to furnish technical or
                                           3   other expert services and any employees of such persons (collectively “Experts”),
                                           4   provided that any such Expert executes the “Acknowledgment and Agreement to Be
                                           5   Bound” attached as Exhibit A or similar verification;
                                           6         (i)       any mediator who is engaged to assist the Parties in settlement
                                           7   negotiations on a confidential basis, provided such mediator executes the
                                           8   “Acknowledgment and Agreement to Be Bound” attached as Exhibit A or similar
                                           9   verification;
                                          10         (j)       any court, and related court personnel, called upon to rule on a
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   subpoena, discovery request, objection or motion related to this case and served or
                                          12   filed in another jurisdiction; and
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13         (k)       such other persons as hereafter may be designated by written stipulation
                                          14   of the Parties (or, in the case of Confidential Information disclosed by a Third Party,
                                          15   by written stipulation of the Parties and the Third Party) or by Order of an
                                          16   administrative law judge on motion by any Party provided such persons execute the
                                          17   “Acknowledgment and Agreement to Be Bound” attached as Exhibit A.
                                          18         8.        PROTECTED        MATERIAL          SUBPOENAED         OR    ORDERED
                                          19   PRODUCED IN OTHER LITIGATION
                                          20         If a Party is served with a subpoena or a court order issued in other litigation
                                          21   that compels disclosure of any information or items designated in this Lawsuit as
                                          22   “CONFIDENTIAL” or “For Attorney Eyes Only,” that Party must:
                                          23         (a)       promptly notify in writing the Designating Party. Such notification shall
                                          24   include a copy of the subpoena or court order;
                                          25         (b)       promptly notify in writing the party who caused the subpoena or order
                                          26   to issue in the other litigation that some or all of the material covered by the subpoena
                                          27   or order is subject to this Protective Order. Such notification shall include a copy of
                                          28   this Stipulated Protective Order; and

                                                                                            11
                                                                                 STIPULATED PROTECIVE ORDER
                                           1         (c)    cooperate with respect to all reasonable procedures sought to be pursued
                                           2   by the Designating Party whose “Confidential” or “For Attorney Eyes Only”
                                           3   information may be affected.
                                           4         If the Designating Party timely seeks a protective order, the Party served with
                                           5   the subpoena or court order shall not produce any information designated in this
                                           6   Lawsuit as “CONFIDENTIAL” or “For Attorney Eyes Only” before a determination
                                           7   by the court from which the subpoena or order issued, unless the Party has obtained
                                           8   the Designating Party's permission. The Designating Party shall bear the burden and
                                           9   expense of seeking protection in that court of its confidential material and nothing in
                                          10   these provisions should be construed as authorizing or encouraging a receiving Party
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   in this Lawsuit to disobey a lawful directive from another court.
                                          12         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   PRODUCED IN THIS LITIGATION
                                          14         (a)    In the event that a Party is required, by a valid discovery request, to
                                          15   produce a Non-Party’s confidential information in its possession, and the Party is
                                          16   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                          17   confidential information, then the Party shall:
                                          18                (1)   promptly notify in writing the Requesting Party and the Non-
                                          19   Party that some or all of the information requested is subject to a confidentiality
                                          20   agreement with a Non-Party;
                                          21                (2)   promptly provide the Non-Party with a copy of the Stipulated
                                          22   Protective Order in this Lawsuit, the relevant discovery request(s), and a reasonably
                                          23   specific description of the information requested; and
                                          24                (3)   make the information requested available for inspection by the
                                          25   Non-Party, if requested.
                                          26         (b)    If the Non-Party fails to seek a protective order from this court within
                                          27   14 days of receiving the notice and accompanying information, the Receiving Party
                                          28   may produce the Non-Party’s confidential information responsive to the discovery

                                                                                          12
                                                                               STIPULATED PROTECIVE ORDER
                                           1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                           2   not produce any information in its possession or control that is subject to the
                                           3   confidentiality agreement with the Non-Party before a determination by the court.
                                           4   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                           5   of seeking protection in this Court of its Protected Material.
                                           6         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                           7         The inadvertent or unintentional disclosure of any Confidential Information or
                                           8   information For Attorney Eyes Only by any Party or Third Party shall not be
                                           9   construed to be a waiver, in whole or in part, of that Party’s or Third Party’s claims
                                          10   of the confidential or highly confidential nature either as to the specific Confidential
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   Information or For Attorney Eyes Only disclosed or as to any other related
                                          12   information. If Confidential Information or information For Attorney Eyes Only is
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   disclosed by the receiving Party in violation of this Agreement, the receiving Party
                                          14   shall promptly upon learning that the Agreement was violated, inadvertently or
                                          15   otherwise, (a) inform the producing Party of all pertinent facts relating to the
                                          16   disclosure in writing, (b) use its best efforts to retrieve all unauthorized copies of the
                                          17   designated information, (c) inform the person or persons to whom unauthorized
                                          18   disclosures were made of all the terms of this Order, and (d) request such person or
                                          19   persons to execute the “Acknowledgment and Agreement to Be Bound” attached as
                                          20   Exhibit A. Further, the receiving Party shall make every reasonable effort to prevent
                                          21   any further disclosure, including any disclosure by any person who received any
                                          22   Confidential Information or information For Attorney Eyes Only in violation of this
                                          23   Agreement.
                                          24         11.    INADVERTENT             PRODUCTION               OF   PRIVILEGED         OR
                                          25   OTHERWISE PROTECTED MATERIAL
                                          26         The inadvertent production of documents subject to the attorney-client
                                          27   privilege or the attorney work-product doctrine, or any other ground on which
                                          28   production should not be made, will not waive such privileges or protections;

                                                                                           13
                                                                                STIPULATED PROTECIVE ORDER
                                           1   provided, however, that this Agreement shall not prevent any Party from moving to
                                           2   compel production of allegedly privileged documents on any grounds. Upon a
                                           3   request from a producing Party that has inadvertently produced any document that it
                                           4   believes may be subject to the attorney-client privilege or attorney work­product
                                           5   doctrine, or other protections, a receiving Party shall immediately return such
                                           6   document, including any summaries and copies thereof that may have been made or
                                           7   distributed, to the producing Party within three (3) business days of receipt of such
                                           8   notice and shall be barred from using that material or any copies thereof, or any
                                           9   information derived therefrom, in the action or otherwise. Nothing herein, however,
                                          10   shall prevent the Party from moving, on reasonable notice, and on such grounds other
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   than inadvertent production of such material, for an order challenging the designation
                                          12   of such material as privileged or protected material, and may attach to the motion
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   copies of the material in question; provided, however, that any such motion shall be
                                          14   filed in accordance with applicable filing procedures.
                                          15          12. MISCELLANEOUS

                                          16                12.1. Information For Attorney Eyes Only that is designated as such
                                          17   pursuant to the terms of this Agreement may be used only in connection with the
                                          18   above-captioned case, and shall not be used for any commercial, business,
                                          19   competitive, regulatory, or governmental purpose, and may be disclosed only to the
                                          20   persons identified in Paragraph 7.2(a)-(k) of this Agreement.
                                          21                12.2. The procedures set forth herein shall not affect the rights of the
                                          22   Parties or any Third Party to object to discovery on any grounds under California
                                          23   law, nor does it change the scope of permissible discovery. Nor shall this Agreement
                                          24   relieve any Party or Third Party of the necessity of making a proper response and/or
                                          25   objection to discovery requests, nor shall it preclude any Party or Third Party from
                                          26   seeking further relief or protective orders from the court as may be appropriate.
                                          27                12.3. Entering into, agreeing to, and/or producing Confidential
                                          28   Information or information For Attorney Eyes Only pursuant to, or otherwise


                                                                                         14
                                                                              STIPULATED PROTECIVE ORDER
                                           1   complying with, the terms of this Agreement shall not:
                                           2         (a)    operate as an admission by any Party that any particular Confidential
                                           3   Information or information For Attorney Eyes Only contains or reflects trade secrets
                                           4   or any other type of confidential or proprietary information;
                                           5         (b)    prejudice in any way the rights of the Parties to object to the production
                                           6   of documents they consider not subject to discovery, or operate as an admission by
                                           7   any Party that the terms and procedures set forth herein constitute adequate protection
                                           8   for any particular information deemed by any Party to be Confidential Information
                                           9   or information For Attorney Eyes Only;
                                          10         (c)    prejudice in any way the rights of any Party to object to the authenticity
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   or admissibility into evidence of any document, testimony, or other evidence subject
                                          12   to this Agreement;
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13         (d)    prejudice in any way the rights of any Party to seek additional
                                          14   protections for anything produced or disclosed that, at the time of production or
                                          15   disclosure, has been either not designated a protected status, designated as
                                          16   “Confidential,” or designated as “For Attorney Eyes Only”;
                                          17         (e)    prejudice in any way the rights of a Party as to whether any Confidential
                                          18   Information or information For Attorney Eyes Only should be subject to the terms of
                                          19   this Agreement.
                                          20                12.4. The Parties agree to be bound by the terms of this Agreement
                                          21   pending the entry of this Agreement.
                                          22                12.5. This Agreement shall be effective immediately and shall survive
                                          23   the conclusion of this Lawsuit.
                                          24                12.6. A court may impose appropriate sanctions for the disclosure of
                                          25   Confidential Information or information For Attorney Eyes Only in violation of this
                                          26   Agreement.
                                          27   ///
                                          28   ///

                                                                                            15
                                                                                 STIPULATED PROTECIVE ORDER
                                           1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                           2
                                               Dated: March 23, 2020                   LAW OFFICES OF
                                           3                                           GAVIN M. HUGHES
                                           4
                                                                                       By /s/Robert A. Mayville, Jr.
                                           5                                           Gavin M. Hughes
                                           6                                           Robert A. Mayville, Jr.
                                                                                       Attorneys for Plaintiff
                                           7                                           ROCKETTOWN AUTOMOTIVE
                                           8                                           HOLDINGS LLC dba
                                                                                       ROCKETTOWN CHRYSLER
                                           9                                           DODGE JEEP RAM
                                          10
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   Dated: March 23, 2020                   NELSON MULLINS RILEY &
                                          12                                           SCARBOROUGH LLP
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13                                           By /s/ Crispin L. Collins
                                          14                                           Mark T. Clouatre, Esq.
                                                                                       Cheyenne A.E. Moore, Esq.
                                          15                                           Crispin L. Collins, Esq.
                                          16                                           Attorneys for Defendant
                                                                                       FCA US LLC
                                          17
                                          18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                          19
                                          20            March 24, 2020
                                               DATED: ________________________
                                          21
                                          22                  /s/
                                               _____________________________________
                                          23   Honorable Alka Sagar
                                               United States Magistrate Judge
                                          24
                                          25
                                          26
                                          27
                                          28

                                                                                  16
                                                                       STIPULATED PROTECIVE ORDER
                                           1                                        EXHIBIT A
                                           2           ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                                           3
                                           4         I, ____________________ [print or type full name], of__________________
                                           5   ____________________________________________________________ [print or
                                           6   type full address], declare under penalty of perjury that I have read in its entirety
                                           7   and understand the Stipulated Protective Order that was issued by the United States
                                           8   District Court for the Central District of California on _______________________
                                           9   [date] in the captioned case.
                                          10         I agree to comply with and to be bound by all the terms of this Stipulated
  LLP
N ELSO N M ULLINS R ILEY & S CARBOROUGH




                                          11   Protective Order and I understand and acknowledge that failure to so comply could
                                          12   expose me to sanctions and punishment in the nature of contempt. I solemnly
             A TTORNEYS AT L AW
                L OS A NGELE S




                                          13   promise that I will not disclose in any manner any information or item that is
                                          14   subject to this Stipulated Protective Order to any person or entity except in strict
                                          15   compliance with the provisions of this Order.
                                          16         I further agree to submit to the jurisdiction of the United States District Court
                                          17   for the Central District of California for the purpose of enforcing the terms of this
                                          18   Stipulated Protective Order, even if such enforcement proceedings occur after
                                          19   termination of this action.
                                          20
                                          21        Name:
                                                    Job Title:
                                          22        Employer:
                                          23        Business Address:

                                          24
                                          25               Date:
                                          26
                                                           Signature:
                                          27
                                          28

                                                                                          17
                                                                               STIPULATED PROTECIVE ORDER
